SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act Of 1934 NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND INC. (Name of Subject Company (Issuer)) NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND INC. (Name of Filing Person (Issuer)) COMMON STOCK, PAR VALUE $0.0 (Title of Class of Securities) 64128C106 (CUSIP Number of Class of Securities) Robert Conti Chief Executive Officer and President Neuberger Berman High Yield Strategies Fund Inc. 605 Third Avenue New York, NY 10158-0180 Telephone: (877) 628-2583 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With a Copy to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, NW Washington, DC 20006 Telephone: (202) 778-9000 Calculation of Filing Fee Transaction Valuation* Not Applicable Amount Of Filing Fee* Not Applicable * No filing fee is required because this filing includes only preliminary communications made before the commencement of a tender offer. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:Not Applicable Filing Party:Not Applicable Form or Registration No.:Not Applicable Date Filed:Not Applicable ý Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third party tender offer subject to Rule 14d-1. ý issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer.o Items 1-11. Not applicable. Item 12.Exhibits. Exhibit No. Document Press release issued by the Fund dated May 31, 2011. Item 13. Not applicable.
